DISMISS and Opinion Filed May 27, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00195-CV

                    RUTH TORRES, Appellant
                             V.
       PURSUIT OF EXCELLENCE, INC., DALLAS FORT WORTH
      INTERNATIONAL AIRPORT BOARD, MARK GALVAN, AND
                     MARIE DIAZ, Appellees

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-16-08711

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      By notice of appeal filed February 18, 2022, appellant seeks mandamus and

injunctive relief from the trial court’s failure to rule on a motion heard in April 2021.

Mandamus relief may be granted to compel a trial court to perform the ministerial

act of ruling on a properly filed, pending motion. See In re Shredder Co., L.L.C.,

225 S.W.3d 676, 679 (Tex. App.—El Paso 2006, orig. proceeding). However, a

mandamus proceeding is commenced by filing a petition in accordance with Texas

Rule of Appellate Procedure 52, not by filing a notice of appeal. See TEX. R. APP.

P. 52.1. Our jurisdiction to adjudicate appeals is separate from our jurisdiction to
grant mandamus and injunctive relief. See TEX. GOV’T CODE ANN. §§ 22.220 (civil

jurisdiction), 22.221 (writ power).               A necessary prerequisite to invoking our

appellate jurisdiction is a final judgment that disposes of all parties and claims or an

interlocutory order authorized by statute or rule to be appealed, a prerequisite not

satisfied here. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

         In response to a directive that she show cause why the appeal should not be

dismissed for want of jurisdiction, appellant filed a motion to reclassify the appeal

as an original proceeding, acknowledging no final judgment has been signed, and a

letter brief addressing our mandamus jurisdiction.1 We denied appellant’s motion,

however, on April 4, 2022, and subsequently denied a motion to reconsider.

         Accordingly, having already declined to reclassify the appeal as an original

proceeding and with no appealable order or judgment before us, we dismiss the

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                       /Robert D. Burns, III/
                                                       ROBERT D. BURNS, III
                                                       CHIEF JUSTICE


         220195F.P05




   1
       Appellees Dallas/Fort Worth International Airport Board and Mark Galvan also filed letter briefs.

                                                   –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

RUTH TORRES, Appellant                     On Appeal from the 134th Judicial
                                           District Court, Dallas County, Texas
No. 05-22-00195-CV        V.               Trial Court Cause No. DC-16-08711.
                                           Opinion delivered by Chief Justice
PURSUIT OF EXCELLENCE, INC.,               Burns, Justices Molberg and Smith
DALLAS FORT WORTH                          participating.
INTERNATIONAL AIRPORT
BOARD, MARK GALVAN, AND
MARIE DIAZ, Appellees

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered May 27, 2022.




                                     –3–